Citation Nr: 0837506	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  00-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a right tibia stress fracture.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left tibia stress fracture.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity strain, claimed as a 
knee condition. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity strain, claimed as a knee 
condition.

5.  Entitlement to service connection for major depressive 
disorder.




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1998.

The instant appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied an increased 
(compensable) rating for residuals of stress fractures of the 
left and right tibia and also denied service connection for 
major depressive disorder.  The knee claims arose from a 
September 2005 decision of the Appeals Management Center 
(AMC) in Bay Pines, Florida, which granted service connection 
for left and right lower extremity strain and assigned a 10 
percent rating for each.

In a November 2002 decision, the Board of Veterans' Appeals 
(Board) denied the major depressive disorder and residuals of 
stress fractures claims on appeal.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2007, the Court issued a Memorandum 
Decision vacating and remanding the issues.

In November 2007, the Board remanded the issues on appeal for 
a Travel Board hearing.  In May 2008, the veteran presented 
personal testimony during a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claims regarding residuals of stress 
fractures, the 2007 Memorandum Decision found that the Board 
had failed to ensure compliance with its 2001 remand 
instruction to obtain current X-rays of the veteran's tibias; 
therefore, a remand was required.  A review of the record 
reveals that the last radiological report (a bone scan) of 
the tibias was developed in 1998.  Accordingly, current X-
rays/bone scan of the tibias must be developed.  In addition, 
a current examination of the tibias is warranted as the last 
VA examination of the tibias was performed in 2001.  

With regard to the major depressive disorder claim, the 2007 
Memorandum Decision found that the Board had failed to 
provide an adequate statement of reasons and bases for the 
weight it afforded to: (1) a November 1998 treatment record 
prepared by the veteran's VA psychologist that stated that 
the veteran's first episode of depression took place in 
service; (2) the opinion of the 2001 VA examiner that the 
veteran's depression was partially due to service-connected 
disability; and (3) the opinion of the same examiner in 1999 
which suggested that the veteran's depression was related to 
her military service.  As the evidence is insufficient to 
grant the claim, further development is warranted.  A medical 
opinion is necessary to determine whether the veteran's major 
depressive disorder is related to service or a service-
connected disability.

In addition, the record suggests that there are outstanding 
VA treatment records that have not been associated with the 
claims folders.  The veteran has reported that she has 
received regular treatment for her service-connected 
disabilities and depression at the Bay Pines VA Medical 
Center (MC) since service; however, records from that 
facility have not been developed since 2001.  Further, the 
veteran reports treatment at the Tampa VAMC, but the only 
records of treatment at that facility date from July to 
October 2006.  

An October 2006 VA examination of the knees included an X-ray 
report that showed new medial and lateral narrowing of the 
knees.  The diagnosis was arthritis.  As the veteran is 
currently service-connected for lower extremity strains, not 
arthritis, and as the 2006 examiner did not provide an 
opinion as to whether the veteran's arthritis was related to 
his service-connected disabilities, another examination with 
medical opinion is warranted.

An opinion as to the impact of each of the service-connected 
disabilities on the veteran's employability is also warranted 
because she asserts that her service-connected disabilities 
render her unemployable; she has not been employed since 2003 
by her report; and a December 2006 VA letter noted that her 
vocational rehabilitation program had been interrupted 
"because [she had] been determined infeasible for 
competitive employment."  For the same reasons, her VA 
vocational rehabilitation file should be associated with the 
claims folders.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any pertinent VA 
treatment records from the following 
facilities:

a.  VAMC in Bay Pines, Florida, 
developed from October 2001 to the 
present; and 

b.  VAMC in Tampa, Florida (James A. 
Haley), developed from October 2006 
to the present.

2.  The veteran's Vocational 
Rehabilitation folder, including any 
vocational assessments, should be 
associated with the claims folders.

3.  Schedule a VA examination(s) to assess 
the nature and severity of the veteran's 
service-connected bilateral knee disorder 
and bilateral residuals of stress 
fractures.  

With respect to the bilateral lower 
extremity strain, claimed as a bilateral 
knee disorder, the examiner should address 
the following:

a) Report the veteran's range of motion of 
the knees in degrees.  Then state whether 
any loss of range of motion is due to the 
service-connected bilateral lower 
extremity strain.

b) State whether there is objective 
evidence of lateral instability or 
subluxation of the right and/or left knee 
due to the service-connected bilateral 
lower extremity strain, and if so, the 
degree of such instability and/or 
subluxation should be discussed.

c) State whether the right and/or left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
right and/or left knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

d) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the right 
and/or left knee is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

e) State whether the service-connected 
bilateral lower extremity strain, claimed 
as a bilateral knee disorder involves any 
impairment of the tibia and/or fibula.  If 
so, such impairment should be described in 
detailed, to include the impact on the 
knee and/or ankle.

f) Address the impact of the bilateral 
lower extremity strain, claimed as a 
bilateral knee disorder condition, on the 
veteran's unemployability.  

g) Indicate whether the veteran has 
bilateral arthritis of the knees which is 
confirmed by X-ray.  If so, the examiner 
should indicate the relationship, if any, 
between the arthritis and the veteran's 
service-connected strain of the lower 
extremities.  

With respect to the bilateral tibia stress 
fracture, the examiner should address the 
following:

a) List all impairment caused by the 
bilateral tibia stress fracture.  

b) Address the impact of the condition on 
the veteran's unemployability.  

c)  Take current X-rays or a bone scan of 
the veteran's tibias.  

The claims files should be made available to 
the examiner for review in connection with 
the examination.

4.  Obtain a VA medical opinion, with 
examination, if necessary for the purpose 
of addressing the nature and etiology of 
the veteran's major depressive disorder.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the medical professional in 
connection with the examination.  It is 
noted that (1) a November 1998 treatment 
record prepared by the veteran's VA 
psychologist that stated that the 
veteran's first episode of depression took 
place in service; (2) the opinion of the 
2001 VA examiner was that the veteran's 
depression was partially due to service-
connected lower extremity disability; and 
(3) the opinion of the same examiner in 
1999 suggested that the veteran's 
depression was related to her military 
service.  

The medical opinion should address whether 
it is at least as likely as not (50% or 
greater) that the veteran's major 
depressive disorder is related to her 
active service or a service-connected 
disability.  If related to a service-
connected disability, the examiner should 
identify such disability or disabilities.  

Detailed reasons and bases for all 
opinions reached should be provided.  This 
should include a discussion of the medical 
opinions/statements noted above.

5.  Thereafter, take adjudicatory action 
on the veteran's claims, to include 
consideration of 38 C.F.R. § 3.321(b)(1), 
where applicable.  If any benefit sought 
remains denied, provide a supplemental 
statement of the case (SSOC) to the 
veteran and her attorney.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




